Citation Nr: 0843961	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  03-10 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from February 1987 to July 
2000 with six years and 9 months of prior active duty.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO decision that, in pertinent 
part, granted service connection and assigned an initial 
noncompensable rating for GERD.  Subsequently a higher rating 
of 10 percent was assigned

The issue listed on the title page has been remanded in March 
2005 and March 2008.  This issue has been returned for review 
by the Board.  


FINDING OF FACT

The veteran's service-connected gastrointestinal disorder is 
manifested by small hiatal hernia and esophagitis reflux 
without dysphagia with accompanying substernal or arm or 
shoulder pain that is productive of considerable impairment 
of health.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the diagnosed GERD with hiatal hernia with have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2007).  Appropriate medical 
examinations have been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters of July 2001, April 2005, and October 2006 provided 
pertinent notice and development information.  

Although all the notices were not sent until after the 
initial rating denying the claim, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Furthermore, the Board notes that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and he was provided the opportunity to present 
pertinent evidence and testimony.  Further, the veteran is 
represented by a certified group that knows the evidence 
needed to support a claim.  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim have been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

During the course of the appeal the RO increased the rating 
for the disabilities at issue.  Even though the RO increased 
the schedular rating for the veteran's disability during the 
appeal, the issue of entitlement to a higher rating remained 
on appeal, as the veteran has not indicated his desire to 
withdraw the issue.  See AB v. Brown, 6 Vet. App. 35 (1993). 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record includes statements of the veteran, service 
medical records and reports of VA examinations that were 
conducted in October 2001, May 2006, October 2006, and July 
2008.  


Entitlement to a higher initial rating for GERD with hiatal 
hernia 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   See also Fenderson v. West, 12 Vet. App. 119 
(1999) concerning initial and staged ratings.  

Based on inservice and post service treatment for GERD with 
hiatal hernia, a January 2002 rating action granted service 
connection for GERD with hiatal hernia at a noncompensable 
evaluation under Diagnostic Code 7346, effective in August 
2000.  In a June 2007 rating action the disability evaluation 
was increased to 10 percent, effective in August 2000.  

In this case the RO has rated the disability as 10 percent 
disabling under Diagnostic Code 7346.  Under Diagnostic Code 
7346, hiatal hernia is assigned a 30 percent rating for 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
hiatal hernia with two or more of the symptoms for the 30 
percent rating of lesser severity will be rated as 10 percent 
disabling.  A 60 percent rating is provided where there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  See 
38 C.F.R. § 4.114 Diagnostic Code 7346. 

Minor weight loss is defined as losing 10-20 percent of the 
baseline weight (sustained for three months or longer), and 
substantial weight loss is a loss of more than 20 percent of 
the baseline weight (sustained for three months or longer).  
38 C.F.R. § 4.112.

Based on the evidence discussed below, the Board finds the 
veteran's service-connected gastrointestinal disorder is 
appropriately rated at 10 percent.  The medical evidence in 
this case demonstrates that the veteran has continued to 
complain of epigastric pain and reflux.  The October 2001 
report noted that the veteran experienced acute and chronic 
gastritis.  

At VA examination in May 2006, he complained of heartburn, 
night time regurgitation, and acid reflux, which caused 
shortness of breath.  The examiner noted that his GERD had, 
for the most part, a mild impact on his daily living.  It 
moderately affected his feeding.  A hiatal hernia was 
confirmed by endoscopy.  

At the October 2006 VA examination, the veteran reported that 
he would vomit fluids after lying at night and that he has a 
burning feeling of acids in his throat during the day.  He 
reported concern over choking and fighting for breath during 
the night due to reflux symptoms.

The examiner, however, indicated only mild to no effect on 
daily activities, such as sports, recreation, or chores, with 
the exception of the effect on the veteran's usual occupation 
(of mechanic), which the examiner indicated was 
"significant."  The VA examiner indicated that the disability 
might have a significant effect on his usual occupation.  
Since the examiner did not explain this fully in terms of the 
rating criteria, the Board remanded the case.  

At VA examination in July 2008, similar symptoms were noted.  
Upper GI series revealed mild esophageal dysmotility, GERD, 
and small hiatal hernia.  This examiner commented that the 
veteran's gastrointestinal disorder had mild effect on his 
daily activities and no significant effect on his usual 
occupation.  

A review of the VA examination conducted during the appeal 
period show for the most part mild manifestations of the 
veteran's gastrointestinal disorder.  More importantly, a 
higher disability rating is not warranted because although 
the veteran reports recurrent epigastric pain, pyrosis, and 
regurgitation there is no dysphagia with accompanying 
substernal or arm or shoulder pain. 

Furthermore, there is no evidence of material weight loss, 
anemia, hematemesis or melena.  In other words, taking all of 
the veteran's symptoms together, there is still no evidence 
of record that establishes the veteran suffers from 
considerable impairment of health.  

The Board has reviewed other potentially applicable 
diagnostic codes which could potentially afford the veteran a 
higher rating.  Specifically, the Board has considered 
Diagnostic Codes 7307 and 7319.  Diagnostic Code 7307 
provides a 30 percent rating for chronic gastritis with 
multiple small eroded or ulcerated areas and symptoms.  
Diagnostic Code 7319 provides a 30 percent rating for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress.  However, these criteria have not been shown by the 
competent evidence.  Consequently, an evaluation in excess of 
10 percent is not supported under the applicable diagnostic 
code.

Considering the possibility of an extraschedular evaluation, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his gastrointestinal disability since his separation from 
service.  On review of the file it appears that the veteran 
is currently employed and there is no evidence to show that 
his disability markedly interferes with his employment.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338, 339 (1996).




ORDER

An initial evaluation in excess of 10 percent for the 
service-connected GERD with hiatal hernia is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


